Mr. Justice Breese delivered the opinion of the Court: We can perceive no ground for reversing this judgment. When the appeal was dismissed, the condition of the bond was broken, and a right of action accrued thereon. The plea in abatement, setting up the filing of a bill in equity, without having obtained an injunction, could not abate the suit on the bond, and the demurrer to it was properly sustained. If this was not so, any judgment debtor might, by merely filing a bill in chancery, delay and suspend the collection of the judgment, wdien no injunction has been allowed, and this to the detriment of the creditor. If the plaintiff in error has any remedy, it must be in equity, on a bill filed for such purpose. We think the court decided properly in sustaining the demurrer to the plea, and must affirm the judgment. Judgment affirmed.